DETAILED ACTION
	This action is responsive to 07/09/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 12 is objected to because of the following informalities:  Change “the plurality of second gate line” to “the plurality of second gate lines” in line 2, and “the plurality of second data line” to “the plurality of second data lines” in lines 3-4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 10,921,857 B2), hereinafter Kim, in view of Jung et al. (US Patent 10,028,339 B2), hereinafter Jung.
Regarding claim 1, Kim discloses a display panel (see figs. 1-3) comprising: a first display disposed on a first substrate (first display area DA1, disposed on a corresponding portion of base structure 100-see figs. 1-3); a second display disposed on a second substrate adjacent to the first substrate (second display area DA2); and a first organic layer between substrate and the second substrate (organic insulation layers 291 and 292 to increase flexibility of the bending area-see [col. 8, ll. 37-57]), wherein each of the first display and the second display includes a plurality of first gate lines disposed in a first direction, a plurality of first data lines disposed in a second direction crossing the first direction (the display device is an organic light-emitting diode (OLED) display, which inherently has gate lines extending in a first direction and data lines extending a second direction crossing the first direction-see figs. 4-7 and [col. 9, ll. 45-55]), and first subpixels defined by the plurality of first gate lines and the plurality of first data lines which cross each other (see figs. 4-7 and also [col. 4, ll. 51-58]), and wherein first wirings electrically connecting the first subpixels of the first display and the first subpixels of the second display are disposed on the first organic layer (see, for example, [col. 4, ll. 54-58], wherein it is disclosed that wirings connecting pads to pixels may be disposed in a non-display area NDA, and signals for displaying an image may be provided to the pixels through the pads and the wirings. As shown in, for example, figs. 3-4, wirings disposed in the non-display area NDA necessarily cross the insulation layer 292 to reach pixels in the first and second display areas (DA2, DA1)).
Kim teaches removing inorganic insulation layers (210, 230, 250, and 270) inside each bending area BA, and forming organic insulation layers 291 and 291 on the removed portions to improve flexibility of the bending area BA, however, Kim does not appear to expressly disclose a first glass substrate, a second glass substrate, and an organic layer connecting the first glass substrate and the second glass substrate.
Jung, in for example, figs. 1-2, illustrates a display panel 1 having first to third display areas (A1-A3) on a substrate 2 or 110 (see [col. 7, ll.  15-20]), the substrate may include … fiber glass reinforced plastic (“FRP”), each display area includes a corresponding display unit (DU1-DU3-see figs. 1-3), the display may include an organic insulating layer on the substrate, and a first bending area BA1 and a second bending area BA2 of the substrate may include only the organic insulating layer (see [col. 1, ll. 59-62] and [col. 8, ll. 3-25]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jung with the invention of Kim by using any known flexible material for each display substrate, such as fiber glass reinforced plastic, as taught by Jung, as a simple substitution of one known material for another to obtain predictable results, and to use organic material for attaching display substrates of adjacent display areas, as taught by Jung, in order to effectively reduce or prevent a defect due to bending of the display panel (see [col. 1, ll. 38-41]).
Regarding claim 2, Kim discloses in, for example, [col. 4, ll. 51-58], that a non-display area NDA includes pads, and wirings connecting the pads to the pixels may be disposed in the non-display area, and signals for displaying an image may be provided to the pixels through the pads and the wirings, i.e., the non-display area NDA is herein equated to a substrate with circuits for supplying display signals.
However, Kim does not appear to expressly disclose a second organic layer connecting the second glass substrate and the gate glass substrate; a data glass substrate adjacent to the first glass substrate and on which a data driver supplying data voltages to the plurality of first data lines of the first and second displays is disposed; and a third organic layer connecting the first glass substrate and the data glass substrate.
Jung, in for example, figs. 1-3 with description in [col. 6, ll. 11-37], illustrates embedded circuits (D1-D3) for supplying display driving signals (gate, emission, and data) to pixels in the various display areas (A1-A3), for example, D1 is associated with display unit DU1, D2 is associated with display unit DU2, and D3 is associated with display unit DU3 (see [col. 4, ll. 30-39]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jung with the invention of Kim by having multiple substrates with embedded circuits for providing scan/data signals to the various display units, as taught by Jung, which constitutes combining prior art elements according to known methods to yield predictable results. Mere duplication of parts (gate and/or data drivers, organic layers connecting substrates etc.) in different areas of the display panel amounts to common sense or ordinary practice that has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Regarding claim 3, Kim discloses further comprising: second wirings disposed on the second organic layer and electrically connecting the gate driver and the second display; and third wirings disposed on the third organic layer and electrically connecting the data driver and the first display (see, for example, [col. 4, ll. 54-58], wherein it is disclosed that wirings connecting pads to pixels may be disposed in a non-display area NDA, and signals for displaying an image may be provided to the pixels through the pads and the wirings. As shown in, for example, figs. 3-4, wirings disposed in the non-display area NDA necessarily cross the insulation layer 292 to reach pixels in the first and second display areas (DA2, DA1). Arranging a data driver and a scan driver in different non-display areas simply amounts to common sense or ordinary routine practice to a person of ordinary skill in the art).
Regarding claim 6, Kim discloses wherein the first wirings and the second wirings are extended from the first gate lines of the first and second displays, and wherein the third wirings are extended from the first data lines of the first and second displays (see, for example, [col. 4, ll. 54-58] which discloses wirings for supplying signals for displaying an image to pixels in the display area DA (DA1, DA2). Wirings for supplying signals for displaying an image necessarily include data and gate lines).
Regarding claim 9, Kim in view of Jung teaches a glass substrate as in claim 1, and Kim further discloses further comprising: a third display disposed on a third glass substrate adjacent to the first glass substrate in the second direction (as shown in figs. 2-3, there are two second display areas (DA2) on either side of the first display area (DA1). One of the second display areas is herein equated to the claimed third display); and a fourth organic layer connecting the first glass substrate and the third glass substrate (as shown in figs. 4-7, organic insulation layers 291, 292) are disposed at bending areas (BA1, BA2) between the display areas), wherein the third display includes a plurality of second gate lines disposed in the first direction, a plurality of second data lines disposed in the second direction (the display device is an organic light-emitting diode (OLED) display, which inherently has gate lines extending in a first direction and data lines extending a second direction crossing the first direction-see figs. 4-7 and [col. 9, ll. 45-55]), and second subpixels defined by the plurality of second gate lines and the plurality of second data lines which cross each other (see figs. 4-7), and wherein fourth wirings electrically connecting the first subpixels of the first display and the second subpixels of the third display are disposed on the fourth organic layer see, for example, [col. 4, ll. 54-58], wherein it is disclosed that wirings connecting pads to pixels may be disposed in a non-display area NDA, and signals for displaying an image may be provided to the pixels through the pads and the wirings. As shown in, for example, figs. 3-4, wirings disposed in the non-display area NDA necessarily cross the insulation layer 292 to reach pixels in the first and second display areas (DA2, DA1).  
Regarding claim 10, Kim discloses in, for example, [col. 4, ll. 51-58], that a non-display area NDA includes pads, and wirings connecting the pads to the pixels may be disposed in the non-display area, and signals for displaying an image may be provided to the pixels through the pads and the wirings, i.e., the non-display area NDA is herein equated to a substrate with circuits for supplying display signals.
Kim does not appear to expressly disclose a second organic layer connecting the second glass substrate and the gate glass substrate; a data glass substrate adjacent to the third glass substrate in the second direction and on which a second data driver supplying data voltages to the plurality of second data line is disposed; and a fifth organic layer connecting the third glass substrate and the data glass substrate.
Jung, in for example, figs. 1-3 with description in [col. 6, ll. 11-37], illustrates embedded circuits (D1-D3) for supplying display driving signals (gate, emission, and data) to pixels in the various display areas (A1-A3), for example, D1 is associated with display unit DU1, D2 is associated with display unit DU2, and D3 is associated with display unit DU3 (see [col. 4, ll. 30-39]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jung with the invention of Kim by having multiple substrates with embedded circuits for providing scan/data signals to the various display units, as taught by Jung, which constitutes combining prior art elements according to known methods to yield predictable results. Mere duplication of parts (gate and/or data drivers, organic layers connecting substrates etc.) in different areas of the display panel amounts to common sense or ordinary practice that has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Regarding claim 11, Kim does not appear to expressly disclose further comprising: second wirings disposed on the second organic layer and electrically connecting the second gate driver and the second display; and fifth wirings disposed on the fifth organic layer and electrically connecting the second data driver and the third display.
Jung, in for example, figs. 1-3 with description in [col. 6, ll. 11-37], illustrates embedded circuits (D1-D3) for supplying display driving signals (gate, emission, and data) to pixels in the various display areas (A1-A3), for example, D1 is associated with display unit DU1, D2 is associated with display unit DU2, and D3 is associated with display unit DU3 (see [col. 4, ll. 30-39]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Jung with the invention of Kim by having multiple substrates with embedded circuits for providing scan/data signals to the various display units, as taught by Jung, which constitutes combining prior art elements according to known methods to yield predictable results. Mere duplication of parts (gate and/or data drivers, organic layers connecting substrates etc.) in different areas of the display panel amounts to common sense or ordinary practice that has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
Regarding claim 12, Jung is further relied upon to teach wherein the first wirings and the second wirings are extended from the plurality of second gate line, and wherein the fourth wirings and the fifth wirings are extended from the plurality of second data lines (see, for example, figs. 1-3 with description in [col. 6, ll. 11-37], which illustrate embedded circuits (D1-D3) for supplying display driving signals (gate, emission, and data) to pixels in the various display areas (A1-A3), for example, D1 is associated with display unit DU1, D2 is associated with display unit DU2, and D3 is associated with display unit DU3 (see [col. 4, ll. 30-39])).  
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jung, and further in view of Zhang et al. US Patent 9,600,112 B2), hereinafter Zhang.
Regarding claim 4, Kim in view of Jung does not appear to expressly teach wherein each of the first to third wirings includes a plurality of ring structures connected in series.
Zhang is relied upon to teach wherein each of the first to third wirings includes a plurality of ring structures connected in series (see figs. 8-24, more specifically, figs. 8 and 24, which illustrate signal trace patterns for flexible substrates, wherein the example trace patterns for figs. 8 and 24 include a plurality of ring structures connected in series).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the signal trace patterns of Zhang with the inventions of Kim and Jung, in order to provide improved techniques for facilitating the bending of flexible substrates with signal traces that minimizes trace cracks or other faults resulting from bending stress that can disrupt the ability of the traces to reliably carry signals (see [col. 1, ll. 20-26]).
Regarding claim 5, Zhang is further relied upon to teach wherein each of the first to third wirings includes a pattern bent at predetermined intervals (see, for example, figs. 9-19).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the signal trace patterns of Zhang with the inventions of Kim and Jung, in order to provide improved techniques for facilitating the bending of flexible substrates with signal traces that minimizes trace cracks or other faults resulting from bending stress that can disrupt the ability of the traces to reliably carry signals (see [col. 1, ll. 20-26]).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jung, and further in view of Son et al. (US Patent 9,276,055).
Regarding claims 17 and 19, Kim discloses wherein each of the first display and the second display includes: a circuit layer disposed on the first and second glass substrates (circuit structure 200-see fig. 4 and [col. 6, ll. 15-17]); a light-emitting element layer disposed on the circuit layer (display structure 400-see fig. 4 and [col. 6, ll. 18]); an encapsulation layer covering the circuit layer and the light-emitting element layer (encapsulation structure 500-see fig. 4 and [col. 6, ll. 18); wherein the first glass substrate and the second glass substrate form a predetermined angle around the first organic layer (see fig. 3), wherein the first glass substrate and the data glass substrate form a predetermined angle around the third organic layer, and wherein the second glass substrate and the gate glass substrate form a predetermined angle around the second organic layer (as shown in, for example, fig. 3, non-display area (NDA) forms a predetermined angle with the first and second display areas (DA1, DA2). Please, note that circuits and wirings for driving the display area DA (DA1, DA2) are disposed in the NDA, as disclosed in [col. 4, ll. 51-58]).
Kim in view of Jung does not appear to expressly teach a polarizing plate disposed on the encapsulation layer; and a cover glass disposed on the polarizing plate.
Son, in for example, fig. 1C, teaches a polarizer layer 110 disposed on an encapsulation layer 104, and a cover layer 114 disposed on the polarizer layer.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Son with the inventions of Kim and Jung by forming a polarizer layer on the encapsulation layer, as taught by Son, for controlling display characteristics (e.g., external light reflection, color accuracy, luminance, etc.) of the flexible display (see [col. 10, ll. 4-7]), and forming a cover layer on the display, as taught by Son, which may be used to protect the flexible display (see [col. 10, ll. 7-9]).
Regarding claim 18, Kim discloses wherein the first glass substrate and the second glass substrate form an angle ranging from 0 to 90 degrees,  (F21-0281US001)wherein the first glass substrate and the data glass substrate form an angle ranging from 90 to 180 degrees, and wherein the second glass substrate and the gate glass substrate form an angle ranging from 90 to 180 degrees (see fig. 3).  
Regarding claim 20, Kim discloses wherein the first glass substrate and the second glass substrate form an angle ranging from 0 to 90 degrees, wherein the first glass substrate and the third glass substrate form an angle ranging from 0 to 90 degrees, wherein the second glass substrate and the gate glass substrate form an angle ranging from 90 to 180 degrees, and wherein the third glass substrate and the data glass substrate form an angle ranging from 90 to 180 degrees (see fig. 3).   

Allowable Subject Matter
Claims 7-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the arrangement of the wirings in the organic layer connecting the various glass substrates as recited in the aforementioned claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US Patent 11,343,922)-see figs. 1-17.
Lee et al. (US Patent 11,151,936)-see figs. 1-2 and 4-7.
Yamazaki et al. (US Patent 10,394,069)-see figs. 1-15.
Cho et al. (US Pub. 2018/0331124)-see figs. 1-3.
Seo (US Pub. 2016/0316582)-see figs. 1-5.
Hirakata et al. (US Patent 9,430,180)-see figs. 1-8.
Lee et al. (US Patent 8,827,536)-see figs. 1-19.
Lee et al. (US Pub. 2014/0118271)-see figs. 1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627